Citation Nr: 1314695	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1978 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In April 2010, the Board remanded the appellant's claim for additional development.  

In October 2011, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires).  The Veteran appealed the October 2011 decision as to the issue of entitlement to service connection for a respiratory disability to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, a Joint Motion for Partial Remand ordered that the portion of the Board's October 2011 decision pertaining to the issue of entitlement to service connection for a respiratory disability be vacated and remanded to the Board for action consistent with the terms of the joint motion.  The appeal has now been returned to the Board for action consistent with the terms of the joint motion.

In April 2013, the Veteran submitted additional evidence and argument and requested that the case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his exposure to oil fires during service in Southwest Asia in Operation Desert Shield/Storm from January 5, 1991, to April 20, 1991.  During the Central Office Hearing, he testified that there was a period of three or four days when the smoke was so thick that you could not tell when it was daylight.  He stated that he felt like he had a cold the entire time that he was stationed in Southwest Asia and he was continuously treated with antibiotics.  He stated that his respiratory system cleared up within days of leaving Southwest Asia.  His statements of record indicate that he never experienced respiratory distress until during or after his service in Southwest Asia and since December 1991, approximately seven or eight months after service in Southwest Asia, he has experienced a continuous trend of episodic bronchitis, bronchial asthma, or respiratory attacks with bronchitis at least once a year.

As set out in the introduction, the claim was denied by the Board in October 2011, but the part of that decision relating to the claim for service connection for a respiratory disability was vacated by the Court in August 2012 and remanded to the Board for action consistent with the terms of the Joint Motion for Partial Remand.  In the August 2012 Joint Motion, the parties agreed that the Board erred in not ensuring that the Veteran was provided with an adequate VA examination in accordance with VA's duty to assist as required by 38 C.F.R. § 4.2.  Specifically, the Board erroneously relied on an August 2010 VA examination in which the parties agreed is inadequate insofar as it is internally inconsistent, unclear, and contradicted by the Board's findings that the Veteran has a current respiratory disability.  The August 2010 examiner found both that the Veteran does not have a current lung disability and concluded: "The Veteran's diagnosed lung disability (chronic bronchitis) is related to his periods of military service is not caused by or a result of military service in the Persian Gulf."  The parties agreed that it is unclear whether such conclusion is a positive or negative nexus opinion, and the rational provided is inadequate insofar as it is contradicted by the Board's concession that the Veteran has a current lung condition.  Based on the foregoing, the parties found that the case must be remanded so that the Board may ensure that the Veteran is provided with an adequate VA medical examination in accordance with VA's duty to assist.  It was noted that the examination report should include a clear opinion as to whether the Veteran has a current respiratory disability, and if so, whether it is related to exposure to oil fires in service or otherwise related to service.

The parties also agreed that a remand is also required so that the Board may consider the applicability, if any, of 38 C.F.R. § 3.317 (chronic disability resulting from an undiagnosed illness) based on the Veteran's documented service in Southwest Asia and his history of treatment for respiratory symptoms.  The joint motion directed that if, after the VA examination is conducted, it appears that consideration of 38 C.F.R. § 3.317 is warranted, the Board should ensure such consideration.  

In light of the August 2012 Joint Motion for Partial Remand and Court Order, the Board finds that the claim must be remanded for the purpose of affording the Veteran an adequate VA examination in connection with his claim for service connection for a respiratory disability.  

In addition, as noted above, in April 2013, the Veteran submitted additional medical evidence for consideration and requested that the case be remanded for initial consideration of his newly submitted evidence by the AOJ.  

The Board acknowledges that the Veteran contends that his claimed respiratory disability had an onset following his discharge from his last period of active service in May 1991.  On review of the record, however, the service treatment records show frequent treatment for respiratory complaints variously diagnosed as upper respiratory infections, recurrent pharyngitis, cough, bronchitis, and viral syndrome since March 1972.  Additionally, a November 1998 private treatment record shows the Veteran's report that he had "apparently bad asthma as a child."  

In light of the foregoing and on further review of the record, the Board observes that additional development is also warranted to ensure that his complete service treatment and personnel records have been obtained.  In April 2010, the Board remanded this case and directed that any periods of active duty training (ACDUTRA), and inactive duty training (INACDUTRA) be verified and any related service treatment records covering such periods of service be obtained.  In May 2010 correspondence, the National Personnel Records Center (NPRC) verified the Veterans two periods of active duty service, however, there was no mention as to any periods of ACDUTRA/INACDUTRA.  To ensure compliance with the April 2010 remand, and to ensure that development of the record is complete, additional development must be completed for verification of any periods of ACDUTRA/INACDUTRA.  If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of ACDUTRA/INACDUTRA in the United States Marine Corps.

Additionally, the Veteran's service personnel records were requested through the Defense Personnel Records Information Retrieval System in May 2010, however, there is no indication that a response was received and his service personnel records are not associated with his physical claims file, temporary claims file maintained at he RO, or his Virtual VA electronic claims file.  

Further, in September 2010, the Veteran submitted a copy of a March 1985 annual service examination, which was not previously received in service treatment records that were obtained from the National Personnel Records Center in April 2006 or the US Naval Medical Center in May 2010.  Additionally, the record is negative for enlistment and separation examinations from his last period of active service dating from November 1990 to May 1991.  The Veteran's DD Form 214 from his last period of active service shows that upon discharge, he was transferred to his reserve unit in Norfolk, Virginia.  There is no indication that service records have been requested specifically from his reserve unit.  This should be accomplished.  Also, the Veteran should be requested to provide copies of any service treatment records in his possession.  

Private treatment records received from Dr. HP, the Veteran's private primary care physician, date from October 1979 to January 2006, and from February 2008 to August 2010.  In August 2010, it was noted that he was scheduled to return for a follow-up appointment in February 2011.  Thus, records pertaining to any clinical treatment and any respiratory diagnostic testing and/or imaging should be requested from Dr. HP dating from January 2006 to February 2008, and since August 2010.

Finally, any treatment records pertaining to the Veteran should be obtained from the VA medical center in Hampton, Virginia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and request the Veteran's service personnel records.  If additional development through any other relevant facility is needed to obtain the Veteran's service personnel records, that development must be undertaken.

2.  The RO/AMC should contact the United States Marine Corps Headquarters and Reserves and request verification of all dates of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA). Once completed, the RO/AMC should associate a written summary of all such periods with the claims file.

If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Marine Corps Reserves.

3.  The RO/AMC must attempt to locate all of the Veteran's service treatment records and examination reports pertaining his active duty service and any periods of ACDUTRA/INACDUTRA, to specifically include any enlistment and separation examinations pertaining to his last period of active duty service from November 1990 to May 1991.  Procedures outlined in M21-1MR, III.iii.2.B.16.b must be followed.  If additional development through any other relevant facility is needed to obtain any records requested (to include the NPRC, the Records Management Center, and USMC Headquarters in Quantico, Virginia), that development must be undertaken.  

Service treatment records and examination reports should also be requested from the Veteran's unit of assignment during his reserve service, which appears to HHM-74 at the Naval Air Station in Norfolk, Virginia. 

4.  If the RO/AMC cannot locate any records requested above, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The Veteran should be requested to submit any service treatment records and examination reports in his possession that pertain to his active duty and reserve service.  In addition, request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a respiratory disability since August 2010, to include records of any treatment received from Dr. HP dating from January 2006 to February 2008, and since August 2010.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

Also request VA treatment records from the Hampton Virginia VAMC, if any, to include all respiratory treatment records, diagnostic testing, and evaluations dating since May 1991.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

6.  Thereafter, schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of any respiratory disorder diagnosed on examination and in treatment records dating since the claim for service connection was received in January 2006, taking into account both medical evidence and lay testimony from the Veteran as to the progression of the claimed disability.  The examiner should review the claims file, to include any relevant records in Virtual VA, and a copy of this REMAND in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.


The examiner must address the following inquiries:

a)  Identify any respiratory disability that is (1) currently shown or (2) indicated by the record at any time since January 2006. 

b)  For each respiratory disability identified, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is (or was, if resolved) etiologically related to injury, illness or event during any period of active military service or ACDUTRA (to include exposure to smoke and fumes from oil fires in Southwest Asia from January to April 1991 as alleged) or injury during any period of INACDUTRA.

c)  If a respiratory disability is not shown, the examiner should indicate whether the Veteran's respiratory symptoms during the course of the appeal are indicative of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

7.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

8.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, the RO should again review the record and readjudicate the issue on appeal, to include consideration of the applicability, if any, of 38 C.F.R. § 3.317 (chronic disability resulting from an undiagnosed illness).  If the decision remains unfavorable, provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


